ON MOTION FOR SUMMARY REVERSAL FOR A NEW TRIAL
PER CURIAM.
By a previous opinion of this court, Long’s petition for habeas corpus seeking a belated appeal was granted. Long v. Wainwright, 474 So.2d 7 (Fla. 1st DCA 1985). By uncontested affidavits, petitioner has demonstrated that the original court file cannot be located and that the court reporter has lost her stenographic notes of the trial. Under these circumstances, we find that petitioner’s judgments and sentences must be reversed and remanded for a new trial. Delap v. State, 350 So.2d 462 (Fla.1977); Lipman v. State, 428 So.2d 733 (Fla. 1st DCA 1983). Respondent argues that the doctrine of laches bars relief, but that contention was presented before and rejected by our prior opinion. The inapplicability of laches is therefore law of the case. See Long, 474 So.2d at 8, n. 1.
THOMPSON, ZEHMER and BAR-FIELD, JJ., concur.